DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 16/268,288 filed on 02/05/2019.
Claims 1-24 have been examined and are pending in this application. 
Information Disclosure Statement
The information disclosure statements (IDS), submitted on 02/05/2019, 1/26/2021, and 4/16/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim(s) 1-8, 10-13, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi (US 2018/0309792) in view of Disraeli (US 2014/0157381).
Regarding claim 1, Obaidi teaches a method for multifactor authentication using a contextual identity profile library, the method comprising: 
(Obaidi: Fig. 1, Para. [0020], the client device 102 may transmit access request data 108 to the biometric authentication system 106, that includes at least a request for access to a computing resource 104. Para. [0021]), by a user and received by the service provider device from the first user device (Obaidi: Para. [0019], FIG. 1 illustrates a schematic view of a computing environment 100 that facilitates granting a client device 102 with an access privilege to a computing resource 104 based on selectively authenticating biometric data received from the client device 102. Particularly, a biometric authentication system 106 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols. Para. [0021], In response, the client device 102 may communicate authentication data 110 to the biometric authentication system 106 that includes biometric samples that correspond to the one or more biometric authentication protocols of the authentication policy. Para. [0079]); 
comparing the biometric to data in an identity databank to verify the user (Obaidi: Para. [0021], In response to authenticating an identity of the client 112, the biometric authentication system 106 may provide the client device 102 with an access privilege 114 for the computing resource 104.), wherein the identity databank comprises identity elements that each have one or more payload values and one or more metadata values (Obaidi: Para. [0063], At 412, the biometric authentication system may authenticate a client identity associated with the client device, based at least in part on the one or more biometric samples. The biometric authentication system may selectively compare each biometric sample with a registered biometric template that corresponds to the biometric authentication protocol. For example, the biometric authentication system may receive a biometric sample that corresponds to a finger-print or a voice recognition of a client. In doing so, the biometric authentication system may access registered biometric templates that corresponds to the finger-print or the voice recognition of the client.); 
determining that a first profile indicates the requested user data is accessible to the service provider device (Obaidi: Para. [0064], At 414, the biometric authentication system may provide the client device with access to the computing resource based at least in part on authenticating the identity of the client. In some examples, an authentication of a client identity may be based at least in part on a similarity of the biometric sample and the registered biometric template being greater than a predetermined similarity threshold. The predetermined similarity threshold may be specified within the security policy of the computing resource or within the authentication policy that is transmitted to the client device.), the first profile being part of a profile library that further comprises a second profile identifying other user data accessible to other entities (Obaidi: Para. [0078], In some examples, the biometric authentication system may generate a plurality of client profiles for a particular biometric authentication protocol. Each client profile may be based on biometric samples captured at different geographic locations, times of the day, days of the week, or detected movements of the client device. For example, the biometric authentication system may generate a first scent profile for a client for occasions that the client is inactive, a second scent profile for occasions that the client is walking, and a third scent profile for occasions that the client is running.); 
retrieving, from the identity databank, the requested user data from one or more identity elements in the identity databank (Obaidi: Para. [0064], At 414, the biometric authentication system may provide the client device with access to the computing resource based at least in part on authenticating the identity of the client.).
Obaidi does not explicitly teach the first transmission comprising a request for user data and a biometric that was input, via one or more sensors of the first user device; confirming, via a second transmission to at least one of the first user device and a second user device, that the request from the service provider device is valid; and initiating a third transmission with the requested user data to the service provider device.
In an analogous art, Disraeli teaches a system and method wherein the first transmission comprising a request for user data and a biometric that was input, via one or more sensors of the first user device (Disraeli: Para. [0029], For example, a user response 205 may be provided to the authentication server 130 to allow the server to perform an authentication of the user based on a first factor. The first authentication factor may be selected from the three authentication factors which include something the user knows, something the user has and something the user is. The user response 205 may include, for example, a username and password combination, security code, token, biometric characteristic such as a fingerprint, gesture, voice command, and the like. The user response 205 may not be necessary in those situations where a website performs a user authentication based on a first-factor and the authentication server 130 is only used to perform a user authentication based on a second factor. Para. [0030], [0033]);
confirming, via a second transmission to at least one of the first user device and a second user device, that the request from the service provider device is valid (Disraeli: Fig. 3, Fig. 5, Para. [0043], Alternatively, the user may directly communicate with the location information service to provide the user's consent. For example, the location information service may send a text message to the verification client to confirm that the user agrees to share location information with the authentication server for authentication purposes. At block 332, the location information service receives the request to locate the verification client from the authentication server, and obtains user consent, directly from the user or indirectly from the authentication server. Para. [0056], The authentication server receives the resource request message, and responds with a request 515 to the user to provide a response to a first factor of authentication. Additionally, in some implementations, the authentication server may instruct the browser of the login client to provide location data stored in an associated cookie, and the like. A web page including form fields or other data-entry interface where the user provides a response to the first factor of authentication is displayed at the login client. The user inputs the response 520 to the first factor of authentication. At block 525, the login client packages the user input for transmission to the authentication server.); and 
initiating a third transmission with the requested user data to the service provider device (Disraeli: Para. [0058], After the user is authenticated, a resource request response message 565, including web pages corresponding to the requested resource, is provided to the login client. The provided resource 570 is then displayed at the client.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Disraeli with the system and method of Obaidi to include the first transmission comprising a request for user data and a biometric that was input, via one or more sensors of the first user device; confirming, via a second transmission to at least one of the first user device and a (Disraeli: Para. [0043]).
Regarding claim 2, Obaidi, in combination with Disraeli, teaches the method of claim 1, wherein the identity elements in the identity databank correspond with immutable attributes of the user (Obaidi: Para. [0052], Further, the biometric sensor(s) 326 that may capture a biometric sample of a client may include digital camera(s), a microphone sensor, a capacitance sensor, an odor sensor, a heart-rate sensor, and a thermal sensor. For example, the digital camera(s) 322 may detect physical features of a client, such as physical features of the client, such as a facial image profile, a finger-print profile, an iris image profile.).
Regarding claim 3, Obaidi, in combination with Disraeli, teaches the method of claim 1, wherein the requested user data is a password (Disraeli: Para. [0017], The user provides information requested by the registration form, such as login credentials (e.g., a username and a password) and a mobile telephone number or other identifier of a mobile device whose location can be determined (i.e., any device identifier that may be used to determine the location of the user using, for example, GPS or other location determination technology).).
Regarding claim 4, Obaidi, in combination with Disraeli, teaches the method of claim 3, wherein the password is linked in the identity databank with a user account administered by the service provider device (Disraeli: Para. [0032], The modules access one or more tables to perform the user authentication disclosed herein. The database tables include a user accounts table 250, a verification client table 255, an authentication rules table 260, a location table 265, a configuration table 270, a fraud data table 275 and a client table 280. The user accounts table 250 may include data fields such as user ID or username, password, biometric signature, name, address, email, mobile phone number or mobile identification number (MIN), unique device identifier, permissions, permitted entities, and the like. [0033]).
Regarding claim 5, Obaidi, in combination with Disraeli, teaches the method of claim 3, wherein the method further comprises generating the password (Disraeli: Para. [0033], To perform first and second factor authentication, authentication module 225 may receive and process input data 205, 210 and 215, along with data retrieved from database tables such as user accounts table 250, verification client table 255, authentication rules table 260, fraud table 275, client table 280, and the like. Furthermore, authentication module 225 may also generate and/or communicate output 220 directly or via data communication module 245 to a website or user.).
Regarding claim 6, Obaidi, in combination with Disraeli, teaches the method of claim 4, wherein the generated password includes values, or modified versions thereof, from one or more identity elements (Disraeli: Para. [0030], Authentication server 130 may also receive verification client location data 210 obtained from sources such as a location information service, an application residing in the verification client, or the like. Authentication server 130 may also receive as input login client location data 215 that may be determined using, for example, an IP address, nearby Wi-Fi access point data, and the like. Authentication server 130 takes input data 205, 210 and 215, and transforms the data via modules, such as modules 225-245, into output 220. Para. [0032], [location or personal data meets identity element limitation]).
Regarding claim 7, Obaidi, in combination with Disraeli, teaches the method of claim 6, wherein the values are tokenized (Disraeli: Para. [0029], The user response 205 may include, for example, a username and password combination, security code, token, biometric characteristic such as a fingerprint, gesture, voice command, and the like.).
Regarding claim 8, Obaidi, in combination with Disraeli, teaches the method of claim 1, wherein determining that the first profile indicates the requested user data is accessible to the service provider device comprises determining that the requested user data may be provided to the service provider device for a purpose for which the user data is requested (Obaidi: Para. [0035], Additionally, the registered template module 224 may generate statistical pattern-matching templates that can be used as registered biometric templates for the purpose biometric authentication. In some examples, a client may proactively generate a registered biometric template based on a selected biometric authentication protocol. [0037] [0030] [purpose may include authentication] Disraeli: Para. [0043], For example, the location information service may send a text message to the verification client to confirm that the user agrees to share location information with the authentication server for authentication purposes.).
Regarding claim 10, Obaidi, in combination with Disraeli, teaches the method of claim 1, wherein the first and second profiles are defined by the user (Disraeli: Para. [0043], Further, the client profile data store 218 may store the registered biometric templates associated with the client, along with assigned authentication scores. Additionally, the client profile data store 218 may include metadata that describes a geographic location, time of day, or day of the week for particular registered biometric template. For example, a client scent profile may be associated with a client for conditions when the client is running in an environment having a particular ambient temperature.).
Regarding claim 11, claim 11 is rejected under the same rational as claim 1.
Regarding claim 12, Obaidi, in combination with Disraeli, teaches the system of claim 11, wherein the instructions further cause the processor to determine that the requested user data is identified in a first profile as being accessible to the service provider, the profile being part of a profile library that further comprises a second profile identifying other data accessible to other entities (Disraeli: Para. [0043], Further, the client profile data store 218 may store the registered biometric templates associated with the client, along with assigned authentication scores. Additionally, the client profile data store 218 may include metadata that describes a geographic location, time of day, or day of the week for particular registered biometric template. For example, a client scent profile may be associated with a client for conditions when the client is running in an environment having a particular ambient temperature. Para. [0078], In some examples, the biometric authentication system may generate a plurality of client profiles for a particular biometric authentication protocol. Each client profile may be based on biometric samples captured at different geographic locations, times of the day, days of the week, or detected movements of the client device. For example, the biometric authentication system may generate a first scent profile for a client for occasions that the client is inactive, a second scent profile for occasions that the client is walking, and a third scent profile for occasions that the client is running.)
Regarding claim 13, Obaidi, in combination with Disraeli, teaches the system of claim 11, wherein the instructions further cause the processor to determine that the requested user data is identified in a first profile as being accessible for a defined purpose, the profile being part of a profile library that further comprises a second profile identifying other data accessible for other purposes (Obaidi: Para. [0035], Additionally, the registered template module 224 may generate statistical pattern-matching templates that can be used as registered biometric templates for the purpose biometric authentication. In some examples, a client may proactively generate a registered biometric template based on a selected biometric authentication protocol. [0037] [0030] [purpose may include authentication] Disraeli: Para. [0043], For example, the location information service may send a text message to the verification client to confirm that the user agrees to share location information with the authentication server for authentication purposes. Para. [0077]-[0078]).
Regarding claim 15, claim 15 is rejected under the same rational as claims 3-4.
Regarding claim 16, claim 16 is rejected under the same rational as claims 5-6.
Regarding claim 17, claim 17 is rejected under the same rational as claim 2.
Regarding claim 18, claim 18 is rejected under the same rational as claim 1.
Regarding claim 20, Obaidi teaches a method of verifying user identity based on geolocation data, the method comprising: 
receiving a first transmission from a service provider device requesting verification of the user's identity, the service provider device being in communication (Obaidi: Fig. 1, Para. [0020], the client device 102 may transmit access request data 108 to the biometric authentication system 106, that includes at least a request for access to a computing resource 104. Para. [0021], Para. [0019], FIG. 1 illustrates a schematic view of a computing environment 100 that facilitates granting a client device 102 with an access privilege to a computing resource 104 based on selectively authenticating biometric data received from the client device 102. Particularly, a biometric authentication system 106 may generate an authentication policy that authenticates a client identity via one or more biometric authentication protocols. Para. [0021], In response, the client device 102 may communicate authentication data 110 to the biometric authentication system 106 that includes biometric samples that correspond to the one or more biometric authentication protocols of the authentication policy. Para. [0079]); 
determining, based at least partly on comparisons with the set of location elements in the identity databank, that the one or more geolocations identified in the first transmission provide verification of the user's identity (Obaidi: Para. [0021], In response to authenticating an identity of the client 112, the biometric authentication system 106 may provide the client device 102 with an access privilege 114 for the computing resource 104. Para. [0063], At 412, the biometric authentication system may authenticate a client identity associated with the client device, based at least in part on the one or more biometric samples. The biometric authentication system may selectively compare each biometric sample with a registered biometric template that corresponds to the biometric authentication protocol. For example, the biometric authentication system may receive a biometric sample that corresponds to a finger-print or a voice recognition of a client. In doing so, the biometric authentication system may access registered biometric templates that corresponds to the finger-print or the voice recognition of the client.).
Obaidi does not explicitly teach generating an identity databank having a set of location elements, each location element identifying a geolocation of a user and specifying a corresponding date on which the user was detected to be at the geolocation; 
Disraeli teaches a system or method wherein generating an identity databank having a set of location elements, each location element identifying a geolocation of a user and specifying a corresponding date on which the user was detected to be at the geolocation (Disraeli: Para. [0017], The user provides information requested by the registration form, such as login credentials (e.g., a username and a password) and a mobile telephone number or other identifier of a mobile device whose location can be determined (i.e., any device identifier that may be used to determine the location of the user using, for example, GPS or other location determination technology. Para. [0032], The modules access one or more tables to perform the user authentication disclosed herein. The database tables include a user accounts table 250, a verification client table 255, an authentication rules table 260, a location table 265, a configuration table 270, a fraud data table 275 and a client table 280. The user accounts table 250 may include data fields such as user ID or username, password, biometric signature, name, address, email, mobile phone number or mobile identification number (MIN), unique device identifier, permissions, permitted entities, and the like. [0033] Para. [0030], Authentication server 130 may also receive verification client location data 210 obtained from sources such as a location information service, an application residing in the verification client, or the like. Authentication server 130 may also receive as input login client location data 215 that may be determined using, for example, an IP address, nearby Wi-Fi access point data, and the like. Authentication server 130 takes input data 205, 210 and 215, and transforms the data via modules, such as modules 225-245, into output 220.);
initiating a second transmission to the first device indicating that the identity of the second user is verified (Disraeli: Fig. 3, Fig. 5, Para. [0043], Alternatively, the user may directly communicate with the location information service to provide the user's consent. For example, the location information service may send a text message to the verification client to confirm that the user agrees to share location information with the authentication server for authentication purposes. At block 332, the location information service receives the request to locate the verification client from the authentication server, and obtains user consent, directly from the user or indirectly from the authentication server. Para. [0056], The authentication server receives the resource request message, and responds with a request 515 to the user to provide a response to a first factor of authentication. Additionally, in some implementations, the authentication server may instruct the browser of the login client to provide location data stored in an associated cookie, and the like. A web page including form fields or other data-entry interface where the user provides a response to the first factor of authentication is displayed at the login client. The user inputs the response 520 to the first factor of authentication. At block 525, the login client packages the user input for transmission to the authentication server.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Disraeli with the system and method of Obaidi to include generating an identity databank having a set of location elements, each location element identifying a geolocation of a user and specifying a corresponding date on which the user was detected to be at the geolocation; initiating a second transmission to the first device indicating that the identity of the second user is verified because this functionality provides user verification to confirm that the user agrees to share location information for the purposes of contextual based authentication techniques (Disraeli: Para. [0043]).
Regarding claim 21, Obaidi, in combination with Disraeli, teaches the method of claim 20, wherein the user was detected to be at the geolocations in the set of the location elements using one or more location sensors (Obaidi: Para. [0016], The biometric authentication system may monitor sensor data associated with the client device during a real-time session of authenticated access to a computing resource. In doing so, the sensor data may be used to refine existing biometric authentication protocols, or generate new biometric authentication protocols. In some examples, one or more sensors associated with the client device may unobtrusively monitor a gait profile of the client, a voice of the client, a scent profile of the client, a heart rate, blood pressure, or skin capacitance.).
Regarding claim 22, Obaidi, in combination with Disraeli, teaches the method of claim 21, wherein the user device is a first user device, and wherein the one or more (Disraeli: Para. [0030], Authentication server 130 may also receive verification client location data 210 obtained from sources such as a location information service, an application residing in the verification client, or the like. Authentication server 130 may also receive as input login client location data 215 that may be determined using, for example, an IP address, nearby Wi-Fi access point data, and the like. Authentication server 130 takes input data 205, 210 and 215, and transforms the data via modules, such as modules 225-245, into output 220.)

Claim(s) 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi (US 2018/0309792) in view of Disraeli (US 2014/0157381) in view of Ziraknejad et al. (US 10,701,067; Hereinafter “Ziraknejad”).
Regarding claim 9, Obaidi, in combination with Disraeli, teaches the method of claim 1.  Obaidi, in combination with Disraeli, does not explicitly teach wherein the user device is engaging in a transaction of a transaction type with the service provider device, and wherein determining that the first profile indicates the requested user data is accessible to the service provider device comprises determining that the transaction type is identified in the first profile as being an approved transaction type. 
In an analogous art, Ziraknejad teaches wherein the user device is engaging in a transaction of a transaction type with the service provider device, and wherein determining that the first profile indicates the requested user data is accessible to the service provider device comprises determining that the transaction type is identified in the first profile as being an approved transaction type (Ziraknejad: Col. 24, Lines 50-60, In some implementations, the credential application for the watch will enable a user to initiate or approve transactions using voice commands. For example, the user can approach a garage gate, bring the watch close to his face and says "Usher, open garage." As another example, a user can receive a request to approve a transaction, using a voice command she can approve it, deny it, or ask for more information. For example, the user receives the notification "Purchase Order from Jane for $400, new watch for testing." By just speaking close to the watch and saying "Denied," the transaction will be revoked.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ziraknejad with the system and method of Obaidi and Disraeli to include wherein the service provider device is a device at a security checkpoint, and wherein the first user device is with the user at the security checkpoint because this enables enhanced security for purchase transactions (Ziraknejad: Col. 24, Lines 50-60).
Regarding claim 19, Obaidi, in combination with Disraeli, teaches the method of claim 18.  Obaidi, in combination with Disraeli, does not explicitly teach wherein the service provider device is a device at a security checkpoint, and wherein the first user device is with the user at the security checkpoint.  
In an analogous art, Ziraknejad teaches wherein the service provider device is a device at a security checkpoint, and wherein the first user device is with the user at the security checkpoint (Ziraknejad: Fig. 10, Col. 21, Lines 56-67 to Col. 22, Lines 1-6, The user can be alerted, on the user interface of the watch 110, to the opportunity to use a particular credential as the opportunity arises. For example, as a user approaches a secured parking garage entrance, the proximity of the user's phone or watch to the entrance is detected. One of the user's devices or a server system can determine that the user possesses a credential that is capable of opening the gate to the entrance. In response, a notification is pushed to the phone 105, and forwarded to the watch 110 to alert the user of the ability to apply the credential to open the gate.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ziraknejad with the system and method of Obaidi and Disraeli to include wherein the service provider device is a device at a security checkpoint, and wherein the first user device is with the user at the security checkpoint because this enables physical access control at a security checkpoint to enhance security measures (Ziraknejad: Col. 21, Lines 56-67; Col. 22, Lines 1-6).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Obaidi (US 2018/0309792) in view of Disraeli (US 2014/0157381) in view of Ziraknejad et al. (US 9,876,788; Hereinafter “Zirak”).
Regarding claim 14, Obaidi, in combination with Disraeli, teaches the system of claim 11, wherein the instructions further cause the processor to: generate a password and link the generated password with the service provider (Obaidi: Para. [0016], The biometric authentication system may monitor sensor data associated with the client device during a real-time session of authenticated access to a computing resource. In doing so, the sensor data may be used to refine existing biometric authentication protocols, or generate new biometric authentication protocols.) Obaidi, in combination with Disraeli, does not explicitly teach include the password in the third transmission
In an analogous art, Zirak teaches include the password in the third transmission (Zirak: Col. 29, Lines 5-19, In response to determining that the authentication conditions are satisfied, the computing system 210 performs the action requested by the first user. For example, the computing system 210 provides the credential requested by the first user (962). The computing system 210 may transfer, activate, renew, or permit use of the credential, or perform another action indicated in the request from the first user. The computing system 210 may provide data to the electronic device 202 that enables the electronic device 202 generate and output a code that is able to access one or more secured resources. For example, the information may permit the electronic device 202 to provide a QR code, an animation, a sonic or ultrasonic code, NFC data, or other output that opens an electronic lock or otherwise allows access to resources for which access is limited.)
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Zirak with the system and method of Obaidi and Disraeli to include the password in the third transmission because this functionality enables the user to be provided access based on the active credential to enhance security measures (Zirak: Col. 29, Lines 5-26).

Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Obaidi (US 2018/0309792) in view of Disraeli (US 2014/0157381) in view of Dewitt et al. (US 2019/0114643; Hereinafter “Dewitt”).
Regarding claim 23, Obaidi, in combination with Disraeli, teaches the method of claim 20. Obaidi, in combination with Disraeli, does not explicitly teach wherein the user was detected to be at the geolocations in the set of the location elements based on one or more transactions involving the user device. 
In an analogous art, Dewitt teaches a system and method wherein the user was detected to be at the geolocations in the set of the location elements based on one or more transactions involving the user device  (Dewitt: Para. [0068], An identity module 112, based on sensor information, input from a user, or the like, may determine one or more known locations for a user, such as a home location, a work location, or the like, and may refuse a transaction, dispute a transaction, request verification from a user, and/or mark a transaction as fraudulent and/or invalid in response to determining that a transaction occurred (e.g., an aggregated and/or downloaded transaction) or is occurring (e.g., in real time, during runtime) at a location at least a selected threshold distance away from a known location.).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Dewitt with the system and method of Obaidi and Disraeli to include wherein the user was detected to be at the geolocations in the set of the location elements based on one or more transactions involving the user device  because this functionality provides enhanced security for user related transactions by determining, based on location context data, that the user identity is verified (Dewitt: Para. [0068]).
Regarding claim 24, Obaidi, in combination with Disraeli and Dewitt, teaches the method of claim 23, wherein the one or more transactions include purchases at one or more merchants on corresponding dates, and wherein corresponding geolocations are detected based on geolocations of the one or more merchants (Dewitt: Para. [0162], If so, then the verification module 906 may conclude that the user that performed the transaction was the authorized user to perform the transaction, e.g., the user was actually at the merchant making the purchase. Otherwise, the verification module 906 may determine that the user making the purchase is not the user associated with the sensor data (because the sensor data indicates that that the hardware device 102 is at a different location than the merchant's location) and may deny, reject, or the like the transaction; may generate an alert that the transaction is fraudulent; may prompt the user to confirm the transaction; and/or the like.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437